Azubuko was the defendant in an underlying civil action in the District Court Department. The plaintiff in that case, Richard A. Savage, filed a complaint against him for failure to pay rent. Azubuko, in turn, filed a third-party complaint against the Commonwealth, the city of Boston, the town of Brookline, and the city of Everett, asserting various constitutional, statutory and common-law claims. He claimed that these governmental entities were somehow liable for paying his rent. A judge in the District Court Department dismissed the third-party claims and then subsequently dismissed the underlying complaint when both Savage and Azubuko failed to appear. Azubuko then sought relief from the single justice.
“[Rjelief in the nature of mandamus is an extraordinary remedy which will be granted only when there exists no other adequate and effective remedy.” Simmons v. Clerk-Magistrate of the Boston Div. of the Hous. Court Dept., 448 Mass. 57, 60 (2006), quoting L.G.G. v. Department of Social Servs., 429 Mass. 1008, 1008 (1999). Azubuko was not entitled to relief in the nature of mandamus because he had another adequate and effective remedy, namely, an appeal from the final judgment of the trial court dismissing his third-party complaint. For this reason, among others, the single justice correctly denied the request for mandamus relief.2

Judgment affirmed.


This is the second case we decide today in which Azubuko appeals from a decision *1004of a single justice of this court. As we noted in Azubuko v. Registry of Motor Vehicles, 463 Mass. 1010, 1010 n.2 (2012), there is an outstanding order of this court that restricts Azubuko’s future filings.